OPINION
Before BOOCHEVER, C. J., and RABI-NOWITZ, CONNOR, BURKE and MATTHEWS, JJ.
BURKE, Justice.
In this appeal we are asked by appellant/cross-appellee to set aside the judgment of the superior court in an action to compel specific performance of an alleged oral contract to convey real property. Ap-pellees/cross-appellants argue, in their cross-appeal, that a damage award contained in the judgment should have been for twice the amount given. Otherwise, they argue that the judgment should be affirmed.
*51On June 9, 1975, Ivor B. Richards, Sr., Marcella L. Richards, and their son Ivor B. Richards, Jr., appellees/cross-appellants, filed a complaint for specific performance in the superior court. Owen Thomas King, appellant/cross-appellee, was the named defendant. According to the complaint, in June of 1960, and at various times thereafter, King promised to convey approximately 30 acres of land to appellees/cross-appel-lants, from a larger parcel that he had homesteaded, in exchange for their assistance in clearing, cultivating and developing his land. The complaint further alleged that in reliance on King’s promises appel-lees/cross-appellants moved onto the land and performed the desired services, over a period totalling approximately fifteen years, but that King thereafter refused to convey to them that portion of the property covered by the agreement. The complaint prayed for a decree of specific performance or, in the alternative, an award of damages in the amount of $100,000.00, “representing the reasonable value of services provided to the defendant.”
In his answer, King denied the material allegations of the complaint and, as an affirmative defense, pleaded that the relief sought was barred by the statute of frauds. See AS 09.25.010; Rule 8(c), Alaska R.Civ.P.
Following a non-jury trial, judgment was entered in favor of appellees/cross-appel-lants. Instead of the relief prayed for in the complaint, that judgment decreed that appellees/cross-appellants should have title to a house they had been living in and two and one-half acres of land surrounding it. In addition, appellees/cross-appellants were awarded damages in the amount of $9,375.00, plus their costs and attorney’s fees. The damage award was in lieu of specific performance of a promise by King to convey a five acre parcel of land “to the Richards boys” for their help in assisting him to clear alders from his property.
A party seeking specific perform-, anee of an oral contract to convey an interest in real property must first show that the agreement was taken out of the statute of frauds, such as by part performance. See Prokopis v. Prokopis, 519 P.2d 814, 816 (Alaska 1974). Next, he must prove the existence of a contract sufficiently definite and certain in its terms to warrant a grant of specific performance. Id. However, in Jackson v. White, 556 P.2d 530, 534 (Alaska 1976), decided less than month after the judgment was entered in this case, we held:
[T]he party alleging an oral contract to convey land should prove the existence of the contract, its terms and part performance by dear and convincing evidence rather than a mere preponderance of the evidence. [Emphasis added].
Here, as in Jackson, supra, the superior court’s Findings of Fact and Conclusions of Law do not indicate what standard of proof was used. Accordingly, we remand the case to the superior court with instructions that the trial judge indicate what standard of proof he applied. In the event that the standard adopted in Jackson v. White, supra, was not applied, he shall review the evidence and advise whether he would have resolved the issues differently by applying the standard of clear and convincing evidence. If so, he shall file amended Findings of Fact and Conclusions of Law, and an appropriate judgment.
Pending the superior court’s compliance with our order on remand, we shall retain jurisdiction of this matter. Thereafter, the issues raised on appeal will be disposed of on their merits. In the event of any change in the trial court’s decision, the parties may apply for leave to file supplemental briefs.
REMANDED for further proceedings in conformity with this opinion.